Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 01/20/2022 has been made of record and entered.  Claims 1, 7, 10, 20, & 28 have been amended.  Claims 11-17, 21-26, 29-34, & 40 have been canceled.
	Claims 1-10, 18-20, 27-28, & 35-39 are currently pending in this application and under consideration.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-10, 18-20, 27-28, & 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Copending Application No. US 2021/0205788 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
	The copending application ‘788 appears to teach the same catalyst article as recited in the
instant claims.  Even though claim 1 of the copending application ’788 is narrower in scope compared to
the instant claim 1, the additional limitations recited in the body of the claim of the copending
application ‘788 are considered embraced by the instant claim 1 in view of the MPEP and in view of the
open-ended transitional phrase “comprising” in the preamble of the instant claim 1.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1-10, 18-20, 27-28, & 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2004/0001781 A1).
	Kumar et al. discloses an exhaust gas treatment article, comprising: a substrate comprising an
inlet axial end, an outlet axial end, etc.; an inlet layer deposited on the wall elements beginning at the
inlet axial end and having a length extending for less than the wall elements’ length, wherein the inlet
layer comprises a first inlet palladium component, and an outlet layer beginning at the outlet axial end
and having a length extending for less than the wall elements’ length, the outlet layer at least partially
overlying the wall elements and the inlet layer, wherein the outlet layer comprises an outlet palladium
component (See page 16- col. 17, claim 1). The inlet layer further comprises: an inlet refractory oxide
support, and an inlet oxygen storage component, and the outlet layer further comprises an outlet
refractory oxide support (See page 17, claim 2).  In claim 10 of the reference, the exhaust gas treatment
article comprises a second layer (b), which is overlying at least part of the first outlet layer, beginning at

(See page 17, claim 10). The second outlet layer comprises a second outlet rhodium component (See
page 18, claim 28).  See also entire reference for more details regarding the teaching of other limitations
recited in the instant claims.
	The reference appears to teach the claimed catalyst article comprising the same catalytic structure comprising a substrate, a first catalytic region, a second catalytic region, and a third catalytic region containing the same catalytic components as claimed, except for the specific lengths of the first, second, and third catalytic regions.
	With respect to the claimed limitation on “wherein the third catalytic region extends for 50 to 95 percent of the axial length L” in claim 1, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the length of the second outlet layer of the reference so that the second outlet layer contains more than 50% of the wall elements’ length to achieve a useful and effective catalyst article, because of In re Boesch.
	Same thing with the lengths of the first and second catalytic regions, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the lengths of the first and second catalytic regions to achieve a useful catalytic material having an effective catalytic structure, because of In re Aller and In re Boesch.
	
B.	Claims 1-10, 18-20, 27-28, & 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunan et al. (US 8,968,690 B2).
	Nunan et al. ‘690 discloses a catalyst composite for purification of exhaust gases of a combustion engine, comprising: a front single catalytic layer on a substrate; and a rear double catalytic layer on a substrate having a 1st (lower) catalytic layer and a 2nd (upper) catalytic layer; wherein the 2nd catalytic layer comprises rhodium as a PGM; wherein the front single catalytic layer and the 1st catalytic palladium as a PGM compound; wherein the 1st catalytic layer is substantially free of an oxygen storage component (OSC); etc. (See col. 14, claim 1).  See also entire reference for more details.
	The reference appears to teach the claimed catalyst article comprising the same catalytic structure comprising a substrate, a first catalytic region, a second catalytic region, and a third catalytic region containing the same catalytic components as claimed, except for the specific lengths of the first, second, and third catalytic regions.
	With respect to the claimed limitation on “wherein the third catalytic region extends for 50 to 95 percent of the axial length L” in claim 1, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the length of the 2nd catalytic layer of the catalyst of the reference so that the 2nd catalytic layer extends 50%-95% of the axial length to achieve a useful and effective catalyst material, because of In re Aller and In re Boesch.
	Same thing with the lengths of the 1st and 2nd catalytic regions, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the lengths of the 1st and 2nd catalytic regions to achieve a useful catalytic material having an effective catalytic structure, because of In re Aller and In re Boesch.

C.	Claims 1-10, 18-20, 27-28, & 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunan et al. (US 8,557,204 B2).
	Nunan et al. ‘204 discloses a catalyst composite for purification of exhaust gases of a combustion engine, comprising: a front single catalytic layer on a substrate; and a rear double catalytic layer on a substrate having a 1st (lower) catalytic layer and a 2nd (upper) catalytic layer; wherein the 2nd catalytic layer comprises rhodium as a PGM; wherein the front single catalytic layer and the 1st catalytic layer comprise palladium as a PGM compound; wherein the 1st catalytic layer contains no oxygen storage component (OSC); etc. (See col. 14, claim 1).  See also entire reference for more details.

	With respect to the claimed limitation on “wherein the third catalytic region extends for 50 to 95 percent of the axial length L” in claim 1, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the length of the 2nd catalytic layer of the catalyst of the reference so that the 2nd catalytic layer extends 50%-95% of the axial length to achieve a useful and effective catalyst material, because of In re Aller and In re Boesch.
	Same thing with the lengths of the 1st and 2nd catalytic regions, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the lengths of the 1st and 2nd catalytic regions to achieve a useful catalytic material having an effective catalytic structure, because of In re Aller and In re Boesch.

Response to Applicants’ Arguments
4.	The remarks filed on 01/20/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
7.	Claims 1-10, 18-20, 27-28, & 35-39 are pending.  Claims 1-10, 18-20, 27-28, & 35-39 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.   at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 09, 2022